1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00026-SAB
                                                      )
9                                                     )   ORDER REGARDING USE OF ELECTRONIC
                                                      )   FILING SYSTEM, DIRECTING APPEARANCE
10   ALLEN HAMMLER,                                       BY SUPERVISING DEPUTY ATTORNEY
                                                      )   GENERAL, AND SETTING BRIEFING
11                                                    )   SCHEDULE
                                                      )
12                                                    )   [ECF No. 1]
                                                      )
13                                                    )
14          On April 15, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at California State Prison, Corcoran (“CSP-COR”).
16          Plaintiff contends that he has been engaged in conflict with prisons officials and [he is] unable
17   to access the library” because he has been “illegally placed on restriction from library” and cannot use
18   the electronic filing system. (ECF No. 2 at 1.) Plaintiff requests to be exempt from filing his
19   complaint through use of the electronic filing system.
20          As Plaintiff is incarcerated at CSP-COR, he is subject to the Standing Order in Re: Procedural
21   Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CSP-COR.
22   Pursuant to the standing order, which applies to initial filings: (1) new complaints are subject to e-
23   filing and they may not exceed twenty-five pages in length; and (2) motions seeking relief from the
24   standing order, motions for emergency relief, or motions to increase the page limit shall be no more
25   than fifteen (15) pages. As a California Department of Corrections and Rehabilitation participating
26   facility, no initial documents are accepted for filing by the Clerk of Court unless done pursuant to the
27   standing order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours.
28

                                                          1
1             The Court notes that Plaintiff has previously filed a request to be exempt from electronic filing

2    in 1:19-mc-00019 SAB, In re Allen Hammler, in which the undersigned directed the complaint to be

3    filed by the Litigation Coordinator at CSP-COR but did not make any finding on Plaintiff’s

4    allegations.

5             Inasmuch as this is Plaintiff’s second request and the case has not yet been opened, the Court

6    will request the Supervising Deputy Attorney General in charge of the e-service program, Christopher

7    Becker, to address Plaintiff’s contention that he is not allowed to utilize the e-filing system at CSP-

8    COR. After briefing is submitted, the Court will review any documentation and issue a corresponding

9    order and/or set a telephonic hearing, if necessary and only if Plaintiff has properly responded within

10   the specified time period.

11            Accordingly, it is HEREBY ORDERED that:

12            1.      The Clerk of Court is directed to serve a copy of inmate Allen Hammler’s declaration

13                    (ECF No. 1) and a copy of this order on Supervising Deputy Attorney General,

14                    Christopher Becker, at Christopher.Becker@doj.ca.gov;

15            2.      Mr. Becker shall file a response to Mr. Hammler’s declaration within fourteen (14)

16                    days from the date of service of this order;

17            3.      Inmate Allen Hammler shall file a detailed brief demonstrating how he was denied

18                    access to the e-filing system at CSP-COR within twenty-one (21) days from the date of

19                    service of this order; and

20            4.      No case as to the merits of Mr. Hammler’s claims will be opened until the issue

21                    regarding the use of the e-filing system is resolved unless a civil complaint is filed

22                    through the Court’s e-filing procedures.

23
24   IT IS SO ORDERED.

25   Dated:        April 16, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                           2
